UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7385 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: February 28, 2015 Item 1. Reports to Stockholders. Infinity Q Diversified Alpha Fund Semi-Annual Report to Shareholders Consolidated Financial Statements February 28, 2015 Infinity Q Diversified Alpha Fund Semi-Annual Report to Shareholders Consolidated Financial Statements February 28, 2015 TABLE OF CONTENTS Page Financial Statements Schedule of Investments 1 - 9 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 - 14 Notes to Financial Statements 15 - 24 Expense Example 25 Approval of Investment Advisory Agreement Additional Information Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments February 28, 2015 (Unaudited) Consolidated Allocation of Portfolio Holdings by Absolute Market Value * * As a percent of total investments. The accompanying notes are an integral part of these financial statements. 1 Infinity Q Diversified Alpha Fund Consolidated Schedule of Investments February 28, 2015 (Unaudited) Shares Fair Value EXCHANGE TRADED NOTES (2.36%) Credit Suisse Nassau BRH Inverse VIX Short Term Note TOTAL EXCHANGE TRADED NOTES (Cost $1,157,335) Contracts OPTIONS PURCHASED (0.42%)(a) Call Options Purchased (0.32%) Barclays VXX, Expires February 2015 at $28.00 Call CBOE VIX Volatility, Expires March 2015 at $20.00 Call iShares Russell 2000, Expires March 2015 at $124.00 Call Total Call Options Purchased Put Options Purchased (0.10%) iShares High Yield Corporate Bond, Expires March 2015 at $91.00 Put iShares Russell 2000, Expires March 2015 at $122.00 Put Total Put Options Purchased TOTAL OPTIONS PURCHASED (Cost $787,645) Shares SHORT-TERM INVESTMENT (27.63%) Fidelity Institutional Money Market Portfolio 0.080% (b) Total SHORT-TERM INVESTMENT (Cost $13,985,088) TOTAL INVESTMENTS (30.40%) $ (Cost $15,930,068) OTHER ASSETS IN EXCESS OF LIABILITIES (69.60%) TOTAL NET ASSETS (100.0%) $ (a) Non-income producing security. (b) Rate quoted is seven-day yield at period end. The cost basis of investments for federal income tax purposes at February 28, 2015, was as follows: * Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. The accompanying notes are an integral part of these financial statements. 2 Infinity Q Diversified Alpha Fund Consolidated Schedule of Written Options February 28, 2015 (Unaudited) Contracts Value WRITTEN OPTIONS (-1.20%) Call Options Written (-0.43%) CBOE VIX Volatility, Expires April 2015 at $26.00 Call ) ) iShares US Real Estate, Expires March 2015 at $79.50 Call ) ) Total Call Options Written ) Put Options Written (-0.77%) CBOE VIX Volatility, Expires March 2015 at $16.00 Put ) ) iShares US Real Estate, Expires March 2015 at $77.50 Put ) ) Total Put Options Written ) TOTAL WRITTEN OPTIONS (Premiums received $355,799) $ ) Cash held as collateral at Citigroup was $14,270,500 at February 28, 2015. The accompanying notes are an integral part of these financial statements. 3 Infinity Q Diversified Alpha Fund Consolidated Schedule of Swap Contracts February 28, 2015 (Unaudited) TOTAL RETURN SWAP CONTRACTS Rate Termination Notional Unrealized Counterparty Reference Entity (a) Paid by the Fund Date Amount Gain/(Loss) Societe General SGI US Gravity Index 0.50% 02/03/16 $ $ ) Societe General SGI EFS 130/30 US Index 3M USD LIBOR+ 0.15% 06/03/15 ) Merrill Lynch Infinity Q Custom Index Basket #2 3M USD LIBOR + 0.35% 03/07/15 Merrill Lynch Merill Lynch Short Synthetic Variance Index - WM 1.40% 11/20/15 Merrill Lynch Merill Lynch Short Synthetic Variance Index - SP 1.20% 11/20/15 Merrill Lynch Merill Lynch Short Synthetic Variance Index - SO 1.50% 11/20/15 ) Merrill Lynch Merill Lynch Short Synthetic Variance Index - GL 1.10% 11/20/15 Merrill Lynch MLBXWCMR (b) 0.00% 01/04/16 Merrill Lynch MLBX72CD(b) 1.96% 01/04/16 ) Merrill Lynch MLBX3MSE (b) 0.87% 01/04/16 Merrill Lynch MLCIKSAL(b) 0.75% 01/04/16 ) Merrill Lynch MLCVNC3H(b) 1.30% 01/04/16 ) Merrill Lynch MLBX4SX6(b) 2.20% 01/04/16 ) Merrill Lynch MLCVNY3H(b) 0.95% 01/04/16 ) Merrill Lynch MLCVNU3H (b) 1.45% 01/04/16 ) Merrill Lynch MLCIKSPL(b) 0.60% 01/04/16 Merrill Lynch MLBX73C0(b) 1.75% 02/08/16 ) Merrill Lynch MLBX73CD(b) 1.96% 02/08/16 ) TOTAL OF TOTAL RETURN SWAP CONTRACTS $ $ Cash held as collateral at Bank of America Merrill Lynch and Societe General was $19,792,361 and $850,000 respectively at February 28, 2015. (a) The following is a description of each reference entity: SGI US Gravity Index aims to generate positive performance from potential mean-reversion patterns in the levels of the S&P 500 index using futures on the index. SGI EFS 130/30 US Index aims to generate postive performance from potential momentum patterns in individual US equities. Merrill Lynch Wildcat Commodity Relative Value Indices (MLBX73C0, MLBX72CD, MLBX73CD) employ commodity relative value strategies using commodity futures across a wide range of commodity complexes. Merrill Lynch Wildcat Commodity Element G Indices (MLBX3MSE, MLCIKSAL, MLCVNC3H, MLBX4SX6, MLCVNY3H, MLCVNU3H, MLCIKSPL) employ commodity relative value strategies using commodity futures across a wide range of commodity complexes. Merrill Lynch Wildcat Commodity Mean Reversion Index (MLBXWCMR) employs a commodity mean-reversion strategy across a wide range of commodity complexes. Infinity Q Custom Index Basket #2 is a basket of long and short equity securities with a healthcare focus. Merill Lynch Short Synthetic Variance Index - WM trades IWM US variance. Merill Lynch Short Synthetic Variance Index - SP trades SPY US variance. Merill Lynch Short Synthetic Variance Index - SO trades USO US variance. Merill Lynch Short Synthetic Variance Index - GL trades GLD US variance. (b) Positions held in Subsidiary. See Notes. The accompanying notes are an integral part of these financial statements. 4 Infinity Q Diversified Alpha Fund Consolidated Schedule of Swap Contracts (continued) February 28, 2015 (Unaudited) (c) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Element G Index (MLBX3MSE): Security Description Contracts Long/(Short) Notional Amount Heating Oil Future May 15 $ Natural Gas Future May 15 (d) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Element G Index (MLBX4SX6): Security Description Contracts Long/(Short) Notional Amount Soybean Oil Future May 15 ) ) Soybean Oil Future Aug 15 Corn Future May 15 ) ) Corn Future Jul 15 WTI Future May 15 ) ) WTI Future Jun 15 Brent Future May 15 ) ) Brent Future Jul 15 Cotton Future May 15 ) ) Cotton Future Jul 15 Heating Oil Future May 15 ) ) Heating Oil Future Jun 15 Coffee Future May 15 ) ) Coffee Future Sep 15 Kansas Wheat Future May 15 ) ) Kansas Wheat Future Dec 15 Aluminum Future May 15 ) ) Aluminum Future Jun 15 Live Cattle Future Apr 15 ) ) Live Cattle Future Aug 15 Lean Hogs Future Apr 15 ) ) Lean Hogs Future Aug 15 Nickel Future May 15 ) ) Nickel Future Jun 15 Copper Future May 15 ) ) Copper Future Jun 15 Zinc Future May 15 ) ) Zinc Future Jun 15 Natural Gas Future May 15 ) ) Natural Gas Future Sep 15 Soybeans Future May 15 ) ) Soybeans Future Jul 15 Sugar Future May 15 ) ) Sugar Future Oct 15 Soybean Meal Future May 15 ) ) Soybean Meal Future Jul 15 Wheat Future May 15 ) ) Wheat Future Dec 15 Gasoline RBOB Future May 15 ) ) Gasoline RBOB Future Jun 15 The accompanying notes are an integral part of these financial statements. 5 Infinity Q Diversified Alpha Fund Consolidated Schedule of Swap Contracts (continued) February 28, 2015 (Unaudited) (e) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Relative Value Index (MLBX72CD): Security Description Contracts Long/(Short) Notional Amount Soybean Oil Future Jul 15 ) ) Soybean Oil Future Dec 15 Corn Future Jul 15 ) ) Corn Future Sep 15 WTI Future Jul 15 ) ) WTI Future Sep 15 Brent Future Jul 15 ) ) Brent Future Sep 15 Cotton Future Jul 15 ) ) Cotton Future Dec 15 Gold Future Jun 15 ) ) Gold Future Aug 15 Copper Comex Future Jul 15 ) ) Copper Comex Future Sep 15 Heating Oil Future Jul 15 ) ) Heating Oil Future Sep 15 Coffee Future Jul 15 ) ) Coffee Future Sep 15 Kansas Wheat Future Jul 15 ) ) Kansas Wheat Future Sep 15 Aluminum Future Jul 15 ) ) Aluminum Future Sep 15 Live Cattle Future Jun 15 ) ) Live Cattle Future Aug 15 Lean Hogs Future Jun 15 ) ) Lean Hogs Future Jul 15 0 Lean Hogs Future Aug 15 Nickel Future Jul 15 ) ) Nickel Future Sep 15 Zinc Future Jul 15 ) ) Zinc Future Sep 15 Natural Gas Future Jul 15 ) ) Natural Gas Future Sep 15 Soybeans Future Jul 15 ) ) Soybeans Future Nov 15 Sugar Future Jul 15 ) ) Sugar Future Oct 15 Silver Future Jul 15 ) ) Silver Future Sep 15 Soybean Meal Future Jul 15 ) ) Soybean Meal Future Dec 15 Wheat Future Jul 15 ) ) Wheat Future Sep 15 Gasoline RBOB Future Jul 15 ) ) Gasoline RBOB Future Sep 15 The accompanying notes are an integral part of these financial statements. 6 Infinity Q Diversified Alpha Fund Consolidated Schedule of Swap Contracts (continued) February 28, 2015 (Unaudited) (f) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Relative Value Index (MLBX73C0): Security Description Contracts Long/(Short) Notional Amount Soybean Oil Future May 15 ) (0 ) Corn Future May 15 ) (0 ) WTI Future May 15 0 Brent Future May 15 ) ) Brent Future Jul 15 Cotton Future May 15 ) (0 ) Gold Future Apr 15 ) ) Gold Future Jun 15 Copper Comex Future May 15 0 Heating Oil Future May 15 ) (0 ) Coffee Future May 15 0 Kansas Wheat Future May 15 ) (0 ) Aluminum Future May 15 0 Live Cattle Future Apr 15 ) ) Live Cattle Future Jun 15 Lean Hogs Future Apr 15 ) ) Lean Hogs Future Jun 15 Nickel Future May 15 0 Zinc Future May 15 0 Natural Gas Future May 15 ) (0 ) Soybeans Future May 15 ) (0 ) Sugar Future May 15 0 Silver Future May 15 ) (0 ) Soybean Meal Future May 15 ) (0 ) Wheat Future May 15 ) (0 ) Gasoline RBOB Future May 15 0 (g) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Relative Value Index (MLBX73CD): Security Description Contracts Long/(Short) Notional Amount Soybean Oil Future Jul 15 ) ) Soybean Oil Future Dec 15 Corn Future Jul 15 ) ) Corn Future Sep 15 WTI Future Jul 15 ) ) WTI Future Sep 15 Brent Future Jul 15 ) ) Brent Future Sep 15 Cotton Future Jul 15 ) ) Cotton Future Dec 15 Gold Future Jun 15 ) ) Gold Future Aug 15 Copper Comex Future Jul 15 ) ) Copper Comex Future Sep 15 Heating Oil Future Jul 15 ) ) Heating Oil Future Sep 15 Coffee Future Jul 15 ) ) Coffee Future Sep 15 The accompanying notes are an integral part of these financial statements. 7 Infinity Q Diversified Alpha Fund Consolidated Schedule of Swap Contracts (continued) February 28, 2015 (Unaudited) Kansas Wheat Future Jul 15 ) ) Kansas Wheat Future Sep 15 Aluminum Future Jul 15 ) ) Aluminum Future Sep 15 Live Cattle Future Jun 15 ) ) Live Cattle Future Aug 15 Lean Hogs Future Jun 15 ) ) Lean Hogs Future Jul 15 0 Lean Hogs Future Aug 15 Nickel Future Jul 15 ) ) Nickel Future Sep 15 Zinc Future Jul 15 ) ) Zinc Future Sep 15 Natural Gas Future Jul 15 ) ) Natural Gas Future Sep 15 Soybeans Future Jul 15 ) ) Soybeans Future Nov 15 Sugar Future Jul 15 ) ) Sugar Future Oct 15 Silver Future Jul 15 ) ) Silver Future Sep 15 Soybean Meal Future Jul 15 ) ) Soybean Meal Future Dec 15 Wheat Future Jul 15 ) ) Wheat Future Sep 15 Gasoline RBOB Future Jul 15 ) ) Gasoline RBOB Future Sep 15 (h) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Mean Reversion Index (MLBXWCMR): Security Description Contracts Long/(Short) Notional Amount Soybean Oil Future May 15 Corn Future May 15 Cocoa Future May 15 ) ) WTI Future May 15 Brent Future May 15 Cotton Future May 15 Feeder Cattle Future May 15 ) ) Gold Future Jun 15 ) ) Heating Oil Future May 15 ) ) Coffee Future May 15 ) ) Kansas Wheat Future May 15 ) ) Lean Hogs Future Jun 15 Gasoil Future May 15 ) ) Soybeans Future May 15 Sugar Future May 15 Silver Future May 15 Soybean Meal Future May 15 ) ) Wheat Future May 15 ) ) Gasoline RBOB Future May 15 - - The accompanying notes are an integral part of these financial statements. 8 Infinity Q Diversified Alpha Fund Consolidated Schedule of Swap Contracts (continued) February 28, 2015 (Unaudited) (i) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Element G Index (MLCIKSAL): Security Description Contracts Long/(Short) Notional Amount Soybean Oil Future May 15 ) ) Cocoa Future May 15 ) ) Kansas Wheat Future May 15 ) ) Cocoa-LIFFE Future May 15 White Sugar Future May 15 Sugar Future May 15 ) ) Soybean Meal Future May 15 Wheat Future May 15 (j) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Element G Index (MLCIKSPL): Security Description Contracts Long/(Short) Notional Amount WTI Future Apr 15 ) ) Brent Future May 15 ) ) Gasoil Future Apr 15 Gasoline RBOB Future Apr 15 (k) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Element G Index (MLCVNC3H): Security Description Contracts Long/(Short) Notional Amount Corn Future May 15 Corn Future May 15 ) ) Corn Future May 15 ) ) (l) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Element G Index (MLCVNU3H): Security Description Contracts Long/(Short) Notional Amount Sugar Future Jul 15 ) ) Sugar Future Jul 15 ) ) Sugar Future Jul 15 ) ) (m) The following is a description of the underlying securities in the Merrill Lynch Wildcat Commodity Element G Index (MLCVNY3H): Security Description Contracts Long/(Short) Notional Amount Soybeans Future May 15 ) ) Soybeans Future May 15 ) ) Soybeans Future May 15 ) ) The accompanying notes are an integral part of these financial statements. 9 Infinity Q Diversified Alpha Fund Consolidated Statement of Assets and Liabilities February 28, 2015 (Unaudited) ASSETS Investments, at value (cost $15,142,423) $ Purchased options (cost $787,645) Unrealized appreciation on swap contracts Deposits with brokers for derivative instuments Receivable for investments sold Prepaid expenses Investment interest receivable Total Assets LIABILITIES Written options (premiums received $355,799) Payable for investments purchased Unrealized depreciation on swap contracts Payable to Adviser Distribution fees - Class A (Note 4) Accrued expenses and other liabilities Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid in capital $ Undistributed net investment loss ) Accumulated net realized loss on investments, purchased options, swap contracts, and written options ) Net unrealized appreciation (depreciation) on: Investments Purchased options ) Swap contracts Written options ) Total Net Assets $ Class A Shares Net assets applicable to shares outstanding $ Shares outstanding Net asset value, redemption price per share $ Maximum public offering price per share $ Class I Shares Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 10 Infinity Q Diversified Alpha Fund Consolidated Statement of Operations For the Six Months Ended February 28, 2015 (Unaudited) INVESTMENT INCOME Interest (net of $24 withholding tax) $ Dividends Total Investment Income EXPENSES Management fees Administration fees Transfer agent fees Registration fees Audit fees Legal fees Directors fees Printing expense Compliance fees Custody fees Distribution fees - Class A (Note 4) Other expenses Total Expenses Less: expenses waived and reimbursed ) Net Expenses Net Investment Loss $ ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on: Investments ) Purchased options ) Short sales Swap contracts ) Written options Net realized loss ) Change in unrealized appreciation (depreciation) on: Investments Purchased options ) Swap contracts Written options ) Net change in appreciation (depreciation) Net realized and unrealized loss on investments ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 11 Infinity Q Diversified Alpha Fund Statement of Changes in Net Assets Period October 1, 2014 (commencement of operations) to February 28, 2015 FROM OPERATIONS Net investment loss $ ) Net realized gain (loss) on investments, purchased options, short sales, swap contracts, and written options ) Change in unrealized appreciation/depreciation on investments, purchased options, swap contracts, and written options Net decrease in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net realized gain on investments sold Class A shares ) Class I shares ) Decrease in net assets from distributions ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Class A shares Institutional shares Proceeds from shares reinvested Class A shares Institutional shares Net increase in net assets from capital share transactions NET ASSETS Beginning of Year - End of Year $ Accumulated undistributed net investment income $ ) Class A Shares Shares sold Shares issued on reinvestment of distributions Net increase in shares outstanding Institutional Shares Shares sold Shares issued on reinvestment of distributions Net increase in shares outstanding The accompanying notes are an integral part of these financial statements. 12 Infinity Q Diversified Alpha Fund Financial Highlights Class A Shares Period October 1, 2014 * to February 28, 2015 Net asset value, beginning of period $ Income/(loss) from investment operations: Net investment loss(1) ) Net realized and unrealized loss on investments ) Total from investment operations ) Less distributions: From net realized gains ) Total distributions ) Net asset value, end of period (in thousands) $ Total return(2) -2.15 %(3) Net assets, end of period $ Ratio of expenses to average net assets: Before fees waived %(4) After fees waived %(4) Ratio of net investment income to average net assets: Before fees waived -2.54 %(4) After fees waived -1.89 %(4) Portfolio turnover rate(5) %(3) * Commencement of operations Calculated using average shares method Performance reported does not reflect sales charges Not annualized Annualized Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued The accompanying notes are an integral part of these financial statements. 13 Infinity Q Diversified Alpha Fund Financial Highlights Institutional Shares Period October 1, 2014 * to February 28, 2015 Net asset value, beginning of period $ Income/(loss) from investment operations: Net investment loss ) Net realized and unrealized loss on investments ) Total from investment operations ) Less distributions: From net realized gains ) Total distributions ) Net asset value, end of period $ Total return -2.05 %(1) Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived %(2) After fees waived %(2) Ratio of net investment income to average net assets: Before fees waived -2.31 %(2) After fees waived -1.70 %(2) Portfolio turnover rate(3) %(1) * Commencement of operations Not annualized Annualized Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued The accompanying notes are an integral part of these financial statements. 14 Infinity Q Diversified Alpha Fund Notes to Consolidated Financial Statements (Unaudited) February 28, 2015 Note 1 – Organization Infinity Q Diversified Alpha Fund (the “Fund”) is a diversified series of Trust for Advised Portfolios (the “Trust”). The Trust, a Delaware Statutory Trust, is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.Infinity Q Capital Management (the “Adviser”) serves as the investment manager to the Fund. The Fund seeks to generate positive absolute returns. The Fund’s objective is not fundamental, and may be changed without shareholder approval. The Fund commenced operations on October 1, 2014. The Fund currently offers two share classes, Class A and the Institutional Class. Each class of shares represents an equal interest in the Fund, except that they have different expenses, which reflects the difference in the range of services provided to them. The Class A shares are subject to an annual distribution fee as described in Note 4. Income, expenses (other than those attributable to a specific class), and realized and unrealized gains and losses on investments are allocated to each class based on relative net assets. The Fund may issue an unlimited number of shares of beneficial interest, with no par value. All shares of the Fund have equal rights and privileges. In order to achieve its investment objective, the Fund invests up to 25% of its total assets (measured at the time of purchase) in a wholly-owned and controlled Cayman Islands subsidiary, the Infinity Q Commodity Fund LLC (the “Subsidiary”). The Subsidiary acts as an investment vehicle in order to enter into certain investments for the Fund consistent with its investment objectives and policies specified in the Prospectus and Statement of Additional Information. At February 28, 2015 the Fund’s investment in the Subsidiary represented 19.60% of the Fund’s total assets. The consolidated financial statements of the Fund include the investment activity and financial statements of the Subsidiary. All intercompany accounts and transactions have been eliminated in consolidation. Because the Fund may invest a substantial portion of its assets in the Subsidiary, the Fund may be considered to be investing indirectly in some of those investments through the Subsidiary. For that reason, references to the Fund may also include its Subsidiary. The Subsidiary will be subject to the same investment restrictions and limitations and follow the same compliance policies and procedures, as the Fund when viewed on a consolidated basis. The Fund and its Subsidiary are each a “commodity pool” under the U.S. Commodity Exchange Act, and the Adviser is a “commodity pool operator” registered with and regulated by the Commodity Futures Trading Commission (“CFTC”). As a result, additional CFTC-mandated disclosure, reporting and recordkeeping obligations apply with respect to the Fund and its Subsidiary under CFTC and the U.S. Securities and Exchange Commission (the “SEC”) harmonized regulations. At February 28, 2015 the only investments held in the Subsidiary are swap contracts, for which the notional amount was $55,602,816. At February 28, 2015 the Subsidiary reported unrealized appreciation on swap contracts of $116,115. In addition, the Subsidiary holds cash and cash equivalents as collateral on the swap contracts. 15 Infinity Q Diversified Alpha Fund Notes to Consolidated Financial Statements (Unaudited) February 28, 2015 Note 2 – Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) for investment companies. The presentation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the period. Actual results may differ from those estimates. (a) Securities Valuation The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). The inputs or methodology used in determining the value of each Fund’s investments are not necessarily an indication of the risk associated with investing in those securities. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad categories as defined below: Level 1 - Quoted prices in active markets for identical securities. An active market for a security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. A quoted price in an active market provides the most reliable evidence of fair value. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. Level 3 - Significant unobservable inputs, including the Fund's own assumptions in determining fair value of investments Equity Securities that are traded on a national securities exchange are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Debt securities including corporate, convertible, U.S. government agencies, U.S. treasury obligations, and sovereign issues are normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The service providers’ internal models use inputs that are observable such as issuer details, interest rates, yield curves, prepayment speeds, credit risk/spreads and default rates. Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Short-term investments classified as money market instruments are valued at NAV. These investments are categorized as Level 1 of the fair value hierarchy. 16 Infinity Q Diversified Alpha Fund Notes to Consolidated Financial Statements (Unaudited) February 28, 2015 Other financial derivative instruments, such as foreign currency contracts, options contracts, futures, or swap agreements, derive their value from underlying asset prices, indices, reference rates, and other inputs or a combination of these factors. These contracts are normally valued on the basis of broker dealer quotations or pricing service providers at the settlement price determined by the relevant exchange. Depending on the product and the terms of the transaction, the value of the derivative contracts can be estimated by a pricing service provider using a series of techniques, including simulation pricing models. The pricing models use inputs that are observed from actively quoted markets such as issuer details, indices, spreads, interest rates, curves, dividends and exchange rates. Derivatives that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the fair values of the Fund’s consolidated investments in each category investment type as of February 28, 2015: Description Quoted Prices (Level 1) Other Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Assets Exchange Traded Notes $ $
